UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 0523 The Dreyfus Fund Incorporated (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: July 1, 2013-June 30, 2014 Item 1. Proxy Voting Record The Dreyfus Fund Incorporated AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jeffrey P. Bezos For For Management 1b Elect Director Tom A. Alberg For For Management 1c Elect Director John Seely Brown For For Management 1d Elect Director William B. Gordon For For Management 1e Elect Director Jamie S. Gorelick For For Management 1f Elect Director Alain Monie For For Management 1g Elect Director Jonathan J. Rubinstein For For Management 1h Elect Director Thomas O. Ryder For For Management 1i Elect Director Patricia Q. Stonesifer For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions Against Against Shareholder AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: MAY 12, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene Barshefsky For For Management 1b Elect Director Ursula M. Burns For For Management 1c Elect Director Kenneth I. Chenault For For Management 1d Elect Director Peter Chernin For For Management 1e Elect Director Anne Lauvergeon For For Management 1f Elect Director Theodore J. Leonsis For For Management 1g Elect Director Richard C. Levin For For Management 1h Elect Director Richard A. McGinn For For Management 1i Elect Director Samuel J. Palmisano For For Management 1j Elect Director Steven S Reinemund For For Management 1k Elect Director Daniel L. Vasella For For Management 1l Elect Director Robert D. Walter For For Management 1m Elect Director Ronald A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Prepare Employment Diversity Report Against Against Shareholder 5 Report on Board Oversight of Privacy Against Against Shareholder and Data Security and Requests for Customer Information 6 Provide Right to Act by Written Consent Against Against Shareholder 7 Stock Retention/Holding Period Against Against Shareholder AMERICAN INTERNATIONAL GROUP, INC. Ticker: AIG Security ID: 026874784 Meeting Date: MAY 12, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert H. Benmosche For For Management 1b Elect Director W. Don Cornwell For For Management 1c Elect Director Peter R. Fisher For For Management 1d Elect Director John H. Fitzpatrick For For Management 1e Elect Director William G. Jurgensen For For Management 1f Elect Director Christopher S. Lynch For For Management 1g Elect Director Arthur C. Martinez For For Management 1h Elect Director George L. Miles, Jr. For For Management 1i Elect Director Henry S. Miller For For Management 1j Elect Director Robert S. Miller For For Management 1k Elect Director Suzanne Nora Johnson For For Management 1l Elect Director Ronald A. Rittenmeyer For For Management 1m Elect Director Douglas M. Steenland For For Management 1n Elect Director Theresa M. Stone For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Certificate of Incorporation to For For Management Continue to Restrict Certain Transfers of AIG Common Stock in Order to Protect AIG's Tax Attributes 4 Amend Tax Asset Protection Plan For For Management 5 Ratify Auditors For For Management AMERIPRISE FINANCIAL, INC. Ticker: AMP Security ID: 03076C106 Meeting Date: APR 30, 2014 Meeting Type: Annual Record Date: MAR
